        Case 18-28803                Doc 7          Filed 12/01/18 Entered 12/01/18 22:36:43                                     Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                Travis Augustine Martin                                         Social Security number or ITIN     xxx−xx−4524

                        First Name    Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
(Spouse, if filing)     First Name    Middle Name   Last Name
                                                                                        EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court      District of Utah
                                                                             Date case filed for chapter 13: 11/23/18
 Case number: 18−28803 RKM

Official Form 309I (12/17)
Notice of Chapter 13 Bankruptcy Case
For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status information is available at no charge through "Simple Case
Lookup" on the court's website (www.utb.uscourts.gov) or by calling the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                             About Debtor 1:                                                About Debtor 2:
1. Debtor's full name                        Travis Augustine Martin

2. All other names used in the
   last 8 years
                                             6678 S Alfred Way
3. Address                                   Salt Lake City, UT 84123
                                             David L. Fisher                                                Contact phone 801−931−9001
4. Debtor's  attorney
   Name and address
                                             Fisher Law Group PLLC
                                             2825 East Cottonwood Parkway Suite 500                         Email: fisherlawllc@lawyer.com
                                             Cottonwood Heights, UT 84121

5. Bankruptcy trustee                        Lon Jenkins tr                                                 Contact phone (801) 596−2884
     Name and address                        405 South Main Street
                                             Suite 600                                                      Email: utahtrusteemail@ch13ut.org
                                             Salt Lake City, UT 84111

6. Bankruptcy clerk's office                                                                                Hours open: 8:00 AM to 4:30 PM, Monday −
     Documents in this case may be filed     United States Bankruptcy Court                                 Friday
     at this address.                        District of Utah
     You may inspect all records filed in    350 South Main #301
                                                                                                            Contact phone: (801) 524−6687
     this case at this office or online at   Salt Lake City, UT 84101
      www.pacer.gov.
                                             Clerk of Court: David A. Sime                                  Website: www.utb.uscourts.gov

Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                              page 1
Date Generated: 11/29/18                                                                                                 For more information, see page 2 >
       Case 18-28803                 Doc 7         Filed 12/01/18 Entered 12/01/18 22:36:43                                        Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Travis Augustine Martin                                                                                                          Case number 18−28803

7. Meeting of creditors                                                                                      Meeting to be held on:
   Debtors must attend the meeting to     The meeting may be continued or adjourned to a later date.
   be questioned under oath. In a joint
                                                                                                             Dec. 28, 2018 at 11:00 AM
   case, both spouses must attend.        All individual debtor(s) must provide picture identification and
   Creditors may attend, but are not      proof of social security number to the trustee at the meeting
   required to do so.                     of creditors. Failure to do so may result in your case being       Location:
                                          dismissed.                                                         405 South Main Street, Suite
                                                                                                             250, Salt Lake City, UT 84111
8. Deadlines                              Deadline to file a complaint to challenge                              Filing deadline:
    The bankruptcy clerk's office must    dischargeability of certain debts:
   receive these documents and any                                                                               2/26/19
   required filing fee by the following
   deadlines.                             You must file:
                                          • a motion if you assert that the debtors are
                                             not entitled to receive a discharge under
                                             U.S.C. § 1328(f) or
                                          • a complaint if you want to have a particular
                                             debt excepted from discharge under
                                             11 U.S.C. § 523(a)(2) or (4).
                                          Deadline for all creditors to file a proof of claim                    Filing deadline:
                                          (except governmental units):                                           2/1/19
                                          Deadline for governmental units to file a proof of                     Filing deadline:
                                          claim:                                                                 5/22/19

                                          Deadlines for filing proof of claim:
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                          www.uscourts.gov or any bankruptcy clerk's office.
                                          If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                          a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                          For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                          including the right to a jury trial.


                                          Deadline to object to exemptions:                                       Filing               30 days after the
                                          The law permits debtors to keep certain property as exempt. If
                                          you believe that the law does not authorize an exemption                deadline:            conclusion of
                                          claimed, you may file an objection.                                                          the meeting of
                                                                                                                                       creditors
9. Filing of plan and                     The debtor has not filed a plan as of this date. A copy of the plan will be sent
   confirmation hearing on                separately.
   docket
                                          The hearing on confirmation will be held on: 2/5/19 at 10:00 AM
                                          Location: U. S. Bankruptcy Court, Rm 369, 350 South Main, Salt Lake
                                          City, UT 84101
   Objections to Confirmation
                                           Objections to confirmation must be filed and served no later than 7 days before the date set for confirmation. If
                                          there are no timely filed objections to confirmation pending or if all objections to confirmation are resolved by a
                                          court order or a stipulation signed by the debtor, the trustee and the objecting party, a plan may be confirmed
                                          without objection, and the hearing stricken.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. The debtor will remain in possession of the property and may
                                           continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                           that the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                   Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                         However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                         are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                         as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                         523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                         If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                         must file a motion by the deadline.
Official Form 309I   Notice of Chapter 13 Bankruptcy Case                                                                                              page 2
         Case 18-28803       Doc 7     Filed 12/01/18 Entered 12/01/18 22:36:43             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                            District of Utah
In re:                                                                                  Case No. 18-28803-RKM
Travis Augustine Martin                                                                 Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1088-2           User: jtt                    Page 1 of 2                   Date Rcvd: Nov 29, 2018
                               Form ID: 309I                Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 01, 2018.
db             +Travis Augustine Martin,    6678 S Alfred Way,   Salt Lake City, UT 84123-6519
11166398       +Bank of America,   4909 Savarese Circle,    Fl1-908-01-50,    Tampa, FL 33634-2413
11166406      ++CREDIT CORP SOLUTIONS INC,    121 W ELECTION RD,   SANDY UT 84020-7766
               (address filed with court: Credit Corp Solutions,     180 W Election Rd Ste 20,
                 Draper, UT 84020)
11166403       +Citicards,   Citicorp Credit Services/Attn: Centraliz,     Po Box 790040,
                 Saint Louis, MO 63179-0040
11166405       +Conn’s HomePlus,   Attn: Bankruptcy,    Po Box 2358,   Beaumont, TX 77704-2358
11166409       +LendingClub,   Attn: Bankruptcy,    71 Stevenson St, Ste 1000,    San Francisco, CA 94105-2967

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: fisherlawllc@lawyer.com Nov 30 2018 01:44:58        David L. Fisher,
                 Fisher Law Group PLLC,    2825 East Cottonwood Parkway Suite 500,
                 Cottonwood Heights, UT 84121
tr             +E-mail/Text: bnc@ch13ut.org Nov 30 2018 01:45:32       Lon Jenkins tr,    405 South Main Street,
                 Suite 600,    Salt Lake City, UT 84111-3408
11166395       +EDI: AFNIRECOVERY.COM Nov 30 2018 06:33:00       Afni, Inc.,    Attn: Bankruptcy,    Po Box 3427,
                 Bloomington, IL 61702-3427
11166396       +EDI: APPLIEDBANK.COM Nov 30 2018 06:34:00       Applied Bnk,    Attn: Bankruptcy,    Po Box 17125,
                 Wilmington, DE 19850-7125
11166397       +E-mail/Text: bk@avant.com Nov 30 2018 01:45:25       Avant,    Attn: Bankruptcy,    Po Box 9183380,
                 Chicago, IL 60691-3380
11166399        EDI: BANKAMER.COM Nov 30 2018 06:34:00       Bank Of America,    Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998
11166406        E-mail/Text: customercareus@creditcorpsolutionsinc.com Nov 30 2018 01:44:59
                 Credit Corp Solutions,    180 W Election Rd Ste 20,    Draper, UT 84020
11166400       +E-mail/Text: collections@canyonstatecu.org Nov 30 2018 01:45:23        Canyon State Credit Un,
                 Attn: Bankruptcy,    3440 W Deer Valley Rd,    Phoenix, AZ 85027-2258
11166401       +EDI: CAPITALONE.COM Nov 30 2018 06:34:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
11166402       +EDI: CHASE.COM Nov 30 2018 06:34:00       Chase Card Services,    Correspondence Dept,
                 Po Box 15298,    Wilmington, DE 19850-5298
11166404        EDI: WFNNB.COM Nov 30 2018 06:34:00       Comenity Capital/Zales,    Attn: Bankrutptcy Dept,
                 Po Box 18215,    Columbus, OH 43218
11166407       +EDI: RCSFNBMARIN.COM Nov 30 2018 06:34:00       Credit One Bank,    Attn: Bankruptcy,
                 Po Box 98873,    Las Vegas, NV 89193-8873
11166408       +EDI: DISCOVER.COM Nov 30 2018 06:34:00       Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
11166410       +E-mail/Text: bankruptcy@matcotools.com Nov 30 2018 01:45:43        Matco Tools,    Attn: Bankruptcy,
                 4403 Allen Rd,    Stow, OH 44224-1096
11166411       +EDI: MID8.COM Nov 30 2018 06:34:00      Midland Funding,     2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
11166412       +EDI: PRA.COM Nov 30 2018 06:33:00      Portfolio Recovery,     Po Box 41021,
                 Norfolk, VA 23541-1021
11166413       +EDI: RESURGENT.COM Nov 30 2018 06:34:00       Resurgent Capital Services,    Po Box 10587,
                 Greenville, SC 29603-0587
11166414       +EDI: DRIV.COM Nov 30 2018 06:33:00      Santander Consumer USA,     Attn: Bankruptcy,
                 Po Box 961245,    Fort Worth, TX 76161-0244
11166415       +EDI: RMSC.COM Nov 30 2018 06:34:00      Syncb/ccsycc,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
11162781       +EDI: RMSC.COM Nov 30 2018 06:34:00      Synchrony Bank,
                 Care of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
11166416       +EDI: RMSC.COM Nov 30 2018 06:34:00      Synchrony Bank/Amazon,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
11166417       +EDI: RMSC.COM Nov 30 2018 06:34:00      Synchrony Bank/Lowes,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
11166418       +EDI: RMSC.COM Nov 30 2018 06:34:00      Synchrony Bank/Sams,     Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
11166419       +EDI: RMSC.COM Nov 30 2018 06:34:00      Synchrony Bank/Walmart,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
11166420       +EDI: VERIZONCOMB.COM Nov 30 2018 06:33:00       Verizon Wireless,
                 Attn: Verizon Wireless Bankruptcy Admini,     500 Technology Dr, Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                                TOTAL: 25

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
           Case 18-28803            Doc 7       Filed 12/01/18 Entered 12/01/18 22:36:43                        Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 1088-2                  User: jtt                          Page 2 of 2                          Date Rcvd: Nov 29, 2018
                                      Form ID: 309I                      Total Noticed: 30


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 01, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 24, 2018 at the address(es) listed below:
              David L. Fisher   on behalf of Debtor Travis Augustine Martin fisherlawllc@lawyer.com,
               fisherdr81428@notify.bestcase.com
              Lon Jenkins tr    ecfmail@ch13ut.org, lneebling@ch13ut.org
              United States Trustee   USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 3
